                    UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

IAN BURKE,
                     Plaintiff,


       vs.                                                5:17-CV-157 (MAD/DEP)


THE BOARD OF EDUCATION OF THE AUBURN
ENLARGED CITY SCHOOL DISTRICT,
                  Defendant.
____________________________________________


Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Defendant's motion for summary judgment (Dkt. No.
19) is GRANTED in its entirety; and the Court further ORDERS that the Clerk of the Court
shall enter judgment in Defendant's favor and close this case, all of the above pursuant to the
Memorandum-Decision and Order of the Honorable Judge Mae A. D’Agostino, dated the 7th day
of November, 2018.


DATED: November 7, 2018




                                                   s/Britney Norton
                                                   Britney Norton
                                                   Deputy Clerk
